DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/10/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31 – 34, 38 - 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wigard et al. WIPO PCT/EP2012/058804 published in english.
Regarding claims 31, 41, and 45, Wigard teaches an apparatus and a method for controlling multi-point data transmission between a primary node 
 	obtaining Round-Trip Time (RTT) values between a primary node and two or more secondary nodes; (i.e. fig. 4 shows a network control element may ping and determine connection property values such as a RTT between controller and a plurality of eNodeBs (s100-s120); see page 20; lines 10 – 24 see also page 18; lines 1 - 14)
 	determining a time value relationship between uplink and downlink for each of the obtained RTT values; (i.e. fig. 4 shows a network control element may calculate a time-delay value based upon the connection property values (s120-s130); see page 20; lines 25 – 35; page 21; lines 1 – 5; see also page 18; lines 15 - 26)
 	determining a first queue dwell time in a first secondary node of the two or more secondary nodes; and determining a second queue dwell time in a second secondary node of the two or more secondary nodes, the second queue dwell time being determined at least partly based on the RTT values, the time value relationship, and the determined first queue dwell time; (i.e. a buffer delay value may be determined based upon the determined connection properties and time-
 	initiating control of the first and second queue dwell times for synchronized data arrival in the UE. (i.e. the buffer delay values are applied to each of the eNodeBs according to the calculated values so all nodes are synchronized for multiflow transmission; see page 21; lines 1 – 14; see also page 12; lines 10 - 21)
NOTE (relevant prior art): Wigren et al. (US Publication 2019/0053181) teaches a master node may control the transmission timing for a plurality of slave nodes. The master node may obtains a first delay time from a first slave node and a second slave node (RTT). The master node then determines a skew timing for each of the second slave nodes and determines a first reference value. The master node then controls the first delay and controls each of the second delays using the corresponding second reference values. (figs 4 and 5; paragraphs 42, 43)

Regarding claims 32 and 42, Wigard teaches the method of claim 31, wherein the step of determining a time value relationship comprises setting the time value relationship to a value that is the same for all obtained RTT values. (i.e. Wigard discloses a time-value based upon the RTT for each individual eNodeB; see page 20; line 25 - 35)
Regarding claims 33 and 43, Wigard teaches the method of claim 31, wherein the step of determining a time value relationship comprises setting the time value relationship, wherein the time value relationship is determined individually for each obtained RTT value. (i.e. Wigard discloses a time-value based upon the RTT for each individual eNodeB; see page 20; line 25 - 35)
Regarding claims 34 and 44, Wigard teaches the method of claim 31, wherein the time value relationship is determined in dependence of the network load. (i.e. the delay value may be determined based on multiple different connection properties; see page 20; line 25 - 28)
Regarding claims 38, Wigard teaches the method of claim 31, wherein the step of obtaining RTT values is performed at periodic intervals in the primary node and at the same time instance for each path to/from the two or more secondary nodes. (i.e. the RTT is determined based upon a ping sent to multiple ENodeBs and may be sent periodically; see page 18; lines 1 - 14)
Regarding claims 39, Wigard teaches the method of claim 31, wherein the method is performed in the primary node. (i.e. the steps of figure 4 as referenced are implemented in a RNC (primary node); see page 20; lines 6 - 14)
Regarding claims 40, Wigard teaches the method of claim 31, wherein the primary node is not time synchronized with at least one of the two or more 
Allowable Subject Matter
Claim 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 37 dependent on allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/